      Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 1 of 19 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LINDA J. CALHOUN, individually                  )
and on behalf of all others similarly situated, )
                                                )
                       Plaintiff,               )     No. 19 cv 1810
                                                )
               v.                               )     JURY DEMANDED
                                                )
AON HEWITT HEALTH MARKET                        )
INSURANCE SOLUTIONS, INC., and                  )
SYNECTICS, INC.,                                )
                                                )
                       Defendants.              )

                    COLLECTIVE AND CLASS ACTION COMPLAINT

        Plaintiff, Linda J. Calhoun, individually and on behalf of all other persons similarly

situated, known and unknown, through her attorneys, complains against Defendants Aon Hewitt

Health Insurance Market Solutions, Inc. (“Aon”) and Synectics Inc. (“Synectics”) (collectively,

“Defendants”), as follows:

                             NATURE OF PLAINTIFF’S CLAIMS

        1.      This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”), the Illinois Minimum Wage Law, 820 ILCS § 105/1 et seq. (“IMWL”), and the

Illinois Wage Payment and Collection Act, 820 ILCS § 115/1 et seq. (“IWPCA”), for Defendants’

failure to pay Plaintiff and other similarly situated persons all earned regular and overtime pay for

all time worked.

        2.      Defendants manage, control and operate customer service call centers within this

judicial district and throughout the country and employ, manage and control the telephone-based

workers who are the putative class and collective members in this lawsuit.

        3.      Defendants knowingly required and/or permitted Plaintiff, who worked as a
      Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 2 of 19 PageID #:2



telephone-dedicated employee, and other similarly situated telephone-dedicated employees, to

perform unpaid work before and after the start and end times of their shifts, including but not

limited to booting up computers, initializing several software programs, reading company issued

emails and instructions, and completing customer service calls.

       4.      The amount of uncompensated time Plaintiff and those similarly situated to her

spend or have spent on these required and unpaid work activities averages approximately fifteen

or more minutes per day per person.

       5.      Plaintiff brings her FLSA overtime claims as a collective action pursuant to 29 U.S.C.

216(b) on behalf of telephone-dedicated employees who worked for Defendants in the United States.

Plaintiff brings her IMWL overtime claims and IWPCA unpaid wage claims as a class action

pursuant to Fed. R. Civ. P. 23 on behalf of Illinois telephone-dedicated employees.

                                 JURISDICTION AND VENUE

       6.      This Court has original jurisdiction over Plaintiff’s FLSA claims in this action

under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

       7.      This Court has supplemental jurisdiction over all class claims in this action under

28 U.S.C. § 1367.

                                          THE PARTIES

       8.      Plaintiff Linda Calhoun is an individual who Defendants employed from

approximately August 20, 2018 to December 10, 2018 as an hourly, non-exempt, telephone-

dedicated employee who was placed to work in a call center operated by Aon located in

Lincolnshire, Illinois. Plaintiff Calhoun resides in and is domiciled within this judicial district.

       9.      Defendant Aon Hewitt Health Insurance Market Solutions, Inc.is a Delaware

corporation qualified to transact business in Illinois. Aon Hewitt Health Insurance Market




                                                  2
      Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 3 of 19 PageID #:3



Solutions, Inc.is a wholly owned subsidiary of Aon plc.

          10.    Aon plc is a leading global professional services firm providing a broad range of

risk, retirement and health solutions. Aon plc employs over 50,000 individuals in over 120

countries.

          11.    Defendant Synectics Inc. is an Illinois corporation with its principal office located

in Chicago, Illinois.

          12.    Synectics has become one of the nation’s foremost staffing firms, working with a

client base that includes some of the leading institutions and Fortune 500 corporations in the

United States.

          13.    Synectics works with companies, including Aon, that require large volume work

forces.

          14.    During the class period, Synectics provided Aon with staffing and in-house services

related to the human resources processes, from worker recruitment and selection to introduction,

planning and management of workers, including of the Plaintiff and similarly situated employees.

          15.    Synectics issued paychecks to Plaintiff and the similarly situated employees.

          16.    Defendants employed Plaintiff and other similarly situated persons as “employees,”

as that term is defined by Section 3(e) of the FLSA, 29 U.S.C. § 203(e), Section 3(d) of the IMWL,

820 ILCS § 105/3(d), and Section 2 of the IWPCA, 820 ILCS § 115/2.

          17.    At all relevant times, each Defendant was an “employer” of Plaintiff and other

similarly situated persons, as that term is defined by Section 3(d) of the FLSA, 29 U.S.C. § 203(d),

Section 3(c) of the IMWL, 820 ILCS § 105/3(c), and Section 2 of the IWPCA, 820 ILCS § 115/2.

                                   FACTUAL ALLEGATIONS

          A.     Defendants’ Practice of Requiring and/or Permitting Telephone-Dedicated
                 Hourly Employees to Work Before the Start of Their Scheduled Shift Time



                                                   3
         Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 4 of 19 PageID #:4




         18.    Aon operates and has operated “call centers” in Illinois and elsewhere where

telephone-dedicated employees similar to Plaintiff handle phone calls regarding Medicare

insurance services offered by Aon to its customers.

         19.    Aon and Synectics have an agreement to share the services of Plaintiff and similarly

situated telephone-based employees.

         20.    Aon and Synectics earn revenue and profits from the services of Plaintiff and other

similarly situated telephone-dedicated employees.

         21.    Prior to starting work on the call center floor, Plaintiff and other similarly situated

telephone-dedicated employees were and are interviewed by employees and managers of Aon and

Synectics and Aon managers had the final say as to whether a person such as Plaintiff would be

allowed to work for Aon.

         22.    Aon and Synectics have the power to hire and fire Plaintiff and other persons

similarly situated.

         23.    At the Aon call center where Plaintiff worked, Aon’s and Synectics’ managers were

always working on the floor of the call center during the workday, managing the work activities

of the Plaintiff and other similarly situated persons.

         24.    Defendants do not allow telephone-based employees to use Aon’s phones and

computers for any personal use. Additionally, Defendants generally prohibit and do not allow

telephone-based employees to use their own personal cell phones on the call center floor. Under

Defendants’ policies and practices, telephone-based employees are required to store their personal

cell phones during the work day and can generally only use them on breaks and off the call center

floor.

         25.    At the Aon call center where Plaintiff worked, Aon’s managers on the call center



                                                  4
      Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 5 of 19 PageID #:5



floor could and did regularly see that Plaintiff and similarly situated telephone-based employees

arrived at their work stations before the start of their scheduled shift time, logged into Aon’s

computers, and began working on their computers prior to the start of their scheduled shift time.

      26.      Despite seeing and knowing that Plaintiff and similarly situated telephone-based

employees performed work at their work stations prior to their scheduled shift time start,

Defendants and their managers on the floor of the call center did not make any effort to stop or

otherwise disallow this pre-shift work and instead allowed and permitted it to happen.

      27.      Defendants possess, control and/or have access to information and electronic data

that shows the times Plaintiff and similarly situated telephone-based employees logged into their

computers each day and the time they logged into their telephone systems.

      28.      By possessing, controlling and/or accessing this information, Defendants knew that

Plaintiff and similarly situated telephone-based employees worked prior to the start of their

scheduled shift time.

      29.      Despite having this information and knowing that Plaintiff and similarly situated

telephone-based employees logged into their computers, initialized necessary software programs,

and read company issued emails and instructions prior to the start of their scheduled shift time,

Defendants did not make any effort to stop or otherwise disallow this pre-shift work and instead

allowed and permitted it to happen.

      30.      Defendants knowingly required and/or permitted Plaintiff and those similarly

situated to her to perform unpaid work before and after the start and end times of their shifts,

including but not limited to booting up computers, initializing several software programs, and

reading company issued emails and instructions prior to the start of their scheduled shift time, and

completing customer service calls, closing down the software programs, and logging off the system




                                                 5
      Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 6 of 19 PageID #:6



after the end of their scheduled shift times.

       31.     The amount of uncompensated time Plaintiff and those similarly situated to her

spend or have spent on these required and unpaid work activities averages approximately fifteen

minutes or more per day per person.

       32.     Defendants monitored and directed the work activities of Plaintiff and other

similarly situated persons, including the unpaid work at issue.

       B.      Defendants Knew of and Assented to the Pre-Shift Work

       33.     Defendants’ policy and practice permits and/or requires telephone-based

employees to be logged into their phones by the employee’s scheduled start time.

       34.     In order to be logged into Aon’s telephone systems, Defendants required and/or

permitted Plaintiff and similarly situated telephone-based employees to arrive at their work station

prior to their scheduled shift time and boot up computers, initialize several software programs, and

read company emails and instructions.

       35.     Defendants’ policy and practice is to discipline telephone-based employees if they

are not logged into their phones and ready to handle calls by the start of their scheduled shift time.

       36.     This policy and practice of Defendants results in telephone-based employees,

including the Plaintiff, to boot up their computers, initialize several software programs and/or read

company emails and instructions prior to their start of their scheduled shift time.

       37.     As set forth herein, via their policies and practices and through their own telephone

and computer systems, Defendants knew and were aware that the telephone-based employees

performed work prior to the start of their scheduled shift.

       38.     Defendants did not instruct Plaintiff and similarly situated telephone-based

employees to not log into their computers or telephone, or to not read company emails prior to the




                                                  6
      Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 7 of 19 PageID #:7



start of their scheduled shift time. Rather, Defendants required, permitted and/or allowed Plaintiff

and the putative class members to work prior to their scheduled shift time.

       39.      By knowing of, permitting and/or requiring Plaintiff and similarly situated

telephone-based employees to log into their computers, initialize their various software programs

and/or read company email and instructions prior to the start of their scheduled shift time,

Defendants assented to them performing this work.

        C.      Defendants’ Failure to Pay Regular and/or Overtime Wages to Their Telephone-
                Based Hourly Employees

       40.      Defendants determined the rate of pay for Plaintiff other similarly situated persons.

       41.      Defendants’ managers reviewed and approved Plaintiff’s and other similarly

situated persons’ timesheets prior to receiving the employees receiving their paychecks.

       42.      Defendants supervised and controlled the work schedule of Plaintiff and other

similarly situated persons.

       43.      Defendants generally scheduled Plaintiff Calhoun to work from 11:30 a.m. to

8:00 p.m., with a 30-minute meal break during the workday.

        44.     Plaintiff typically worked an average of ten to fifteen minutes prior to her scheduled

shift start time without pay each day.

        45.     Plaintiff also typically worked an average of five to ten minutes after her scheduled

shift time without pay each day.

       46.      Plaintiff and those employees similarly situated are individuals who were, or are,

employed by Defendants in customer service and similar positions at Defendants’ call centers

who were not paid for some or all of their work activities prior to the beginning of their shifts or

after the end of their shifts.

       47.      Plaintiff and the other employees are similarly situated to one another because



                                                  7
      Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 8 of 19 PageID #:8



their duties consisted primarily of handling phone calls related to Medicare Insurance services offered

by Aon to its customers while working in Aon’s call centers. Plaintiff and others similarly situated

all shared similar policies, job titles, job descriptions, training, job duties and compensation, among

other things.

       48.      Plaintiff and the other employees are also similar because Defendants did not pay

them for all time they actually worked. Defendants knowingly required Plaintiff and the similarly

situated individuals to perform unpaid work before and after their scheduled shifts, including but

not limited to booting-up computers, initializing several software programs, reading company emails

and instructions, and completing customer service calls.

       49.      The net effect of Defendants’ policies and practices, instituted and approved by

company managers, is that Defendants willfully failed to pay regular and overtime compensation

to Plaintiff and others similarly situated, and willfully failed to keep accurate time records to save

payroll costs. Defendants thus enjoyed ill-gained profits at the expense of their hourly employees.

       50.      Plaintiff and others similarly situated at times work or worked in excess of forty

hours per week for Defendants in a given workweek.

       51.      Defendants’ policy and practice of requiring and/or permitting their employees,

including Plaintiff and other non-exempt, hourly employees, to perform work without pay for such

work performed, violates Section 6 of the FLSA, 29 U.S.C. § 206, Section 4 of the IMWL, 820

ILCS § 105/4, and Section 4 of the IWPCA, 820 ILCS § 115/4.

       52.      Defendants’ policy and practice of requiring their employees to perform work

without pay in many instances has caused and continues to cause Plaintiff and certain other

similarly situated hourly employees to work in excess of forty hours per week, without being

properly compensated at a wage of 1.5 times their respective hourly rate for such work performed,




                                                  8
      Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 9 of 19 PageID #:9



as required by Section 7 of the FLSA, 29 U.S.C. § 207, and Section 4a of the IMWL, 820 ILCS §

105/4a.

       53.     Defendants’ failure to compensate their non-exempt, hourly call center employees

with the full amount of the applicable regular wage or overtime wage has caused Plaintiff and

other similarly situated non-exempt call center employees to suffer harm.

       54.     Defendants’ non-exempt, call center hourly employees are entitled to compensation

for all time they worked without pay in any given workweek.

          D.   Defendants’ Failure to Pay Agreed-Upon Hourly Rates For Work To Which
               Defendants Assented

       55.     At all times relevant hereto, Defendants paid, and agreed to pay, Plaintiff and

similarly situated employees in Illinois more than the federal and state minimum wage.

       56.     For example, when Defendants hired Plaintiff Calhoun in August 2018, Defendants

agreed to pay Plaintiff $28.50 per hour for all work Defendants permitted and/or required of her,

which is more than the applicable federal and state minimum wage.

       57.     At all times relevant hereto, Defendants agreed to pay Plaintiff and a class of

similarly situated Illinois employees more than the state minimum wage for all work permitted

and/or required by Defendants.

       58.     At all times relevant hereto, Defendants agreed to compensate their hourly

employees for all “work” that Defendants required and/or permitted.

       59.     Booting up computers, initializing several software programs, reading company

email or instructions, and completing customer service calls is “work” for which Plaintiff and

similarly situated Illinois employees are entitled to their agreed-upon rate of pay. Additionally,

completing calls and logging off their phones and computers is “work” for which Plaintiff and

similarly situated Illinois employees are entitled to their agreed-upon rate of pay.



                                                 9
      Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 10 of 19 PageID #:10



       60.     Despite their agreement to pay Plaintiff and similarly situated Illinois employees

more than the statutory minimum wage for their work, and despite assenting to the work described

herein, Defendants did not pay Plaintiff and certain other similarly situated Illinois employees their

agreed-upon rate for performing all work permitted, required and/or assented to by Defendants.

This work includes the time spent booting up their computers, initializing their software programs

for their calls, and reading company email and instructions prior to the start of their scheduled shift

time; and the time spent completing customer service calls, closing down the software programs,

and logging off the system after the end of their scheduled shift times.

       61.     Defendants’ failure to compensate Plaintiff and other similarly situated Illinois

employees at their agreed-upon wage for work they permitted, required and/or assented to has

caused Plaintiff and other similarly situated employees to suffer harm.

                           COLLECTIVE ACTION ALLEGATIONS

       62.     Plaintiff brings Count I of this Complaint as a collective action on behalf of herself

and all other current and former hourly employees of Defendants who Defendants required to

perform the work described herein without pay.

       63.     Plaintiff’s Counsel seek to send notice of this lawsuit to the following described

persons:

        All persons who worked for Defendants as telephone-dedicated employees,
        however titled, and who were compensated, in part or in full, on an hourly basis
        throughout the United States at any time between February __, 2016 and the present
        who did not receive the full amount of overtime wages earned and owed to them.

       64.     There are questions of law or fact common to the employees described in paragraph

63.

       65.     Plaintiff is similarly situated to the employees described in paragraph 63, as

Plaintiff’s claims are typical of the claims of those persons.



                                                  10
    Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 11 of 19 PageID #:11



      66.       Plaintiff’s claims or defenses are typical of the claims or defenses of the persons

described in paragraph 63.

      67.       This is not a collusive or friendly action. Plaintiff has retained counsel experienced

in complex employment litigation, and Plaintiff and her counsel will fairly and adequately protect

the interests of the persons described in paragraph 63.

      68.       A collective action is the most appropriate method for the fair and efficient

resolution of the matters alleged in Count I.

      69.       At all relevant times, Defendants employed Plaintiff and the persons described in

paragraph 63.

                               CLASS ACTION ALLEGATIONS

      70.       Plaintiff brings Counts II and III as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of herself and all other current and former hourly employees of Defendants who Defendants

required to perform the work described herein without pay.

      71.       With respect to Plaintiff’s IMWL claims, Plaintiff seeks to represent a class that is

comprised of and defined as:

       All persons who worked for Defendants as telephone-dedicated employees,
       however titled, who were compensated, in part or in full, on an hourly basis in
       Illinois at any time between February __, 2016 and the present who did not receive
       the full amount of overtime wages earned and owed to them (the “IMWL Class”).

      72.       With respect to Plaintiff’s IWPCA claims, Plaintiff seeks to represent a class

that is comprised of and defined as:

       All persons who worked for Defendants as telephone-dedicated employees,
       however titled, who were compensated, in part or in full, on an hourly basis in
       Illinois at any time between February __, 2009 and the present whose hourly rate
       exceeded the applicable Illinois minimum wage and who did not receive the full
       amount of wages earned and owed to them (herein the “IWPCA Class”).

      73.       This action is being brought as a class action pursuant to Fed. R. Civ. P. 23, because



                                                 11
     Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 12 of 19 PageID #:12



the IMWL Class and IWPCA Class are so numerous that joinder of all class members is impracticable.

       74.      Plaintiff and the members of the IMWL and IWPCA Classes have been

equally affected by Defendants’ practice of not compensating employees for all time worked.

       75.      Plaintiff and the members of the IMWL and IWPCA Classes have been

equally affected by Defendants’ failure to pay all earned wages to Plaintiff and the class members.

       76.      Furthermore, members of the IMWL and IWPCA Classes still employed by

Defendants may be reluctant to raise individual claims for fear of retaliation.

       77.      The issues involved in this lawsuit present common questions of law and fact; these

common questions of law and fact predominate over the variations that may exist between

members of the Classes, if any.

       78.      Plaintiff and the members of the IMWL and IWPCA Classes, as well as Defendants,

have a commonality of interest in the subject matter and the remedy sought.

       79.      Plaintiff is able to fairly and adequately represent and protect the interests of

the members of the IMWL and IWPCA Classes. Plaintiff’s Counsel are competent and

experienced in litigating large wage and hour and other employment class actions.

       80.      If individual actions were required to be brought by each member of the Classes

injured or affected, the result would be a multiplicity of actions, creating a hardship to the members

of the IMWL and IWPCA Classes, to the Court, and to Defendants. Accordingly, a class action is an

appropriate method for the fair and efficient adjudication of this lawsuit and distribution of the

common fund to which the Classes are entitled.

       81.      Plaintiff has retained counsel experienced in complex employment litigation

and in class action litigation.

       82.      Plaintiff and her counsel will fairly and adequately protect the interest of both




                                                 12
    Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 13 of 19 PageID #:13



classes.

                                          COUNT I – FLSA
                                   (Failure to Pay Overtime Wages)

       83.      Plaintiff re-alleges and incorporates by reference paragraphs 1 through 69 as

paragraph 83 of this Count I.

       84.      Plaintiff, individually and on behalf and the members of the collective described

in paragraph 63, asserts claims for unpaid overtime pursuant to the FLSA.

       85.      At any and all times relevant hereto, Defendants were an “enterprise engaged in

commerce” within the meaning of Section 3(s) of the FLSA, 29 U.S.C. § 203(s).

       86.      At any and all times relevant hereto, each Defendant was an “employer” of Plaintiff

and the members of the collective described in paragraph 63 within the meaning of Section 3(d)

of the FLSA, 29 U.S.C. § 203(d).

       87.      At any and all times relevant hereto, Plaintiff and the members of the collective

described in paragraph 63 were “employees” of Defendants as defined by Section 3(e) of the

FLSA, 29 U.S.C. § 203(e)

       88.      Plaintiff and the members of the collective described in paragraph 63 were not paid

for all time worked in excess of 40 hours in a week during the applicable statutory time period, in

violation of the maximum hours provisions of the FLSA, 29 U.S.C. § 207.

       89.      At all times relevant hereto, Defendants’ failure to pay Plaintiff and the members

of the collective described in paragraph 63 premium pay for all time worked over 40 hours in a

week was willful in that, among other things:

             a. Defendants knew that the FLSA required them to pay employees time and one-half
                for all time worked over 40 hours in a week;

             b. Defendants failed to maintain true and accurate time records; and




                                                13
    Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 14 of 19 PageID #:14



            c. Defendants encouraged Plaintiff and the members of the collective described in
               paragraph 63 to not record all time worked.

      90.       As a direct and proximate result thereof, Plaintiff and the members of the collective

described in paragraph 63 are due unpaid back wages and liquidated damages, pursuant to 29

U.S.C. § 216.

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, by and

through her attorneys, demands judgment against Defendants and in favor of Plaintiff and all others

similarly situated in a sum that will properly, adequately and completely compensate them for the

nature, extent and duration of their damages, the costs of this action and as follows:

            d. Declare and find that the Defendants committed one or more of the following acts:

                    i. Violated provisions of the FLSA for Plaintiff and all persons who opt-in as
                       party plaintiffs; and

                   ii. Willfully violated provisions of the FLSA for Plaintiff and all persons who
                       opt-in as party plaintiffs.

            e. Award compensatory damages, including all wages and overtime pay
               owed, in an amount according to proof;

            f. Award liquidated damages on all wages and overtime compensation due to Plaintiff
               and all persons who opt-in as party plaintiffs;

            g. Award all costs and reasonable attorneys’ fees incurred prosecuting this claim;

            h. Grant leave to amend to add claims under applicable state and federal laws to
               conform with the proofs at trial;

            i. Grant leave to add additional plaintiffs by motion or any other method approved by
               the Court to conform with the proofs at trial; and

            j. Grant such further relief as the Court deems just and equitable.

                       COUNT II – ILLINOIS MINIMUM WAGE LAW
                          (Failure to Pay Earned Overtime Wages)

      91.       Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through




                                                 14
    Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 15 of 19 PageID #:15



61 and 70 through 82 as paragraph 91 of this Count II, as if fully set forth herein.

      92.      This Court has supplemental jurisdiction over the matters alleged herein pursuant

to 28 U.S.C. § 1367.

      93.      The matters set forth in this Count II arise from Defendants’ violation of the

overtime compensation provisions of the Illinois Minimum Wage Law, 820 ILCS § 105/4a.

Plaintiff brings this action on her own behalf and on behalf of the members of the IMWL Class

pursuant to 820 ILCS § 105/12(a).

      94.      Defendants employed Plaintiff and other similarly situated telephone-dedicated

workers as “employees,” as the term “employee” is defined Section 3(d) of the IMWL, 820 ILCS

§ 105/3(d).

      95.      At all relevant times, each Defendant was an “employer” of Plaintiff and other

similarly situated telephone-dedicated workers, as the term “employer” is defined by Section 3(c)

of the IMWL, 820 ILCS § 105/3(c).

      96.      Pursuant to 820 ILCS § 105/4(a), for all weeks during which Plaintiff and the

members of the IMWL Class worked in excess of forty (40) hours, Plaintiff and members of the

IMWL Class were entitled to be compensated at one and one-half times their regular hourly rate of

pay for all time worked in excess of forty (40) hours per week.

      97.      Defendants did not pay Plaintiff and members of the IMWL Class one and one-half

times their regular hourly rate of pay for all time worked in excess of forty (40) hours per week.

      98.      Defendants violated the Illinois Minimum Wage Law by refusing to

compensate Plaintiff and the members of the IMWL Class at one and one-half times their regular

hourly rate of pay for all time worked in excess of forty (40) hours per week.

      99.      Pursuant to 820 ILCS § 105/12(a), Plaintiff and the members of the IMWL Class




                                                 15
    Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 16 of 19 PageID #:16



are entitled to recover statutory penalties in the amount of two percent (2%) per month of the amount

of underpayments.

       WHEREFORE, Plaintiff and the members of the IMWL Class pray for a judgment against

Defendants as follows:

             a. That the Court determine that this action may be maintained as a class action.

             b. A judgment in the amount of one and one-half times Plaintiff’s and each other
                member of the IMWL Class’ regular rate for all time they worked in excess of forty
                (40) hours per week;

             c. Statutory damages pursuant to the formula set forth in 820 ILCS § 105/12(a);

             d. Reasonable attorneys’ fees and costs incurred in filing this action; and

             e. Such other and further relief as this Court deems appropriate and just.

         COUNT III – ILLINOIS WAGE PAYMENT AND COLLECTION ACT
        (Failure to Pay the Agreed Upon Rate For Work Assented to by Defendant)

      100.      Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through

61 and 70 through 82 as paragraph 100 of this Count III as if fully set forth herein.

      101.      Plaintiff, individually and on behalf of all others similarly situated, brings this

Count III to recover from Defendants unpaid wages, overtime compensation, statutory penalties,

attorneys’ fees, and costs, pursuant to Section 14(a) of the Illinois Wage Payment and Collection

Act, 820 ILCS § 115/14(a).

      102.      At all times relevant, and at Defendants’ request, Plaintiff and the members of the

putative IWPCA Class performed work for Defendants.

      103.      As set forth supra, Defendants assented to pay Plaintiff and the members of the

putative IWPCA Class at an agreed-upon hourly rate at or in excess of the applicable Illinois

Minimum Wage Law hourly rate, for all work Defendants permitted and/or required.

      104.      As set forth supra, Defendants assented to the hourly employees performing the



                                                 16
    Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 17 of 19 PageID #:17



work described above by, among other means, Defendants’ knowledge and awareness of the pre-

and post-shift work described herein.

       105.    Defendants regularly observed, without objection or negative comment, the record

and documentation of having Plaintiff and the members of the putative IWPCA Class perform

work prior to the start of their scheduled shift time, and after the end of their scheduled shift time.

       106.    While their employment with Defendants, Plaintiff and similarly situated Illinois

employees had an agreement with Defendants within the meaning of the IWPCA to be

compensated for all time worked at the rates agreed to by the parties. Defendants did not pay

Plaintiff or similarly situated Illinois employees for all hours worked at the rates agreed to by the

parties as described herein.

       107.    Plaintiff and the putative IWPCA Class members were entitled to be paid for all

time worked at the rate agreed to by the parties.

       108.    When Defendants hired Plaintiff and the members of the putative IWPCA Class

and advised them of the specific hourly rate they would be paid, Defendants did not inform

Plaintiff and the members of the putative class that they would not be paid for all the work

Defendants required and/or permitted.

       109.    Defendants have failed to pay Plaintiff and the members of the putative IWCPA

Class the full amount due for all time worked on their regularly scheduled paydays, including but

not limited to their final compensation, because Defendants did not pay them for the work

described herein, in violation of the IWPCA, 820 ILCS § 115/4.

       110.    Defendants have failed to pay Plaintiff and the putative IWPCA Class the full

amount for all hours worked because of the improper practices described herein.

       111.    Illinois Statutes 820 ILCS §§115/1 et seq. defines wages as “any compensation




                                                  17
    Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 18 of 19 PageID #:18



owed to an employee by an employer pursuant to an employment contract or agreement between

the two parties…”.

      112.      Under the IWPCA, payment to separated employees is termed “final

compensation” and is defined as “wages, salaries, earned commissions, earned bonuses…and any

other compensation owed the employee by the employer pursuant to any employment contract or

agreement between the two parties.” 820 ILCS § 115/2.

      113.      Illinois Statutes 820 ILCS §115/4 requires employers to pay employees all wages

earned by an employee during a semi-monthly or bi-weekly pay period no later than 13 days after

the end of the pay period in which such wages were earned. Illinois Statutes 820 ILCS §115/5

provides that “every employer shall pay the final compensation of separated employees in full, at

the time of separation, if possible, but in no case later than the next regularly schedule payday for

such employee.”

      114.      Defendants violated Illinois Statutes 820 ILCS §§115/1 et seq. by regularly and

repeatedly failing to properly compensate Plaintiff and the putative IWPCA Class members for the

actual time they worked each week within 13 days of the date such compensation was earned and

by failing to properly compensate Plaintiff and the putative IWPCA Class members their rightful

wages by the next scheduled payday after their separation.

      115.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff and the

putative IWPCA class have suffered and will continue to suffer lost wages and other damages.

       WHEREFORE, Plaintiff and the members of the IWPCA Class pray for a judgment

against Defendants as follows:

             a. That the Court determine that this Count III may be maintained as a class
                action;

             b. A judgment in the amount of all back wages due, as provided by the Illinois Wage



                                                 18
    Case: 1:19-cv-01810 Document #: 1 Filed: 03/14/19 Page 19 of 19 PageID #:19



             Payment and Collection Act;

          c. Statutory damages pursuant to the formula set forth in 820 ILCS § 115/14(a);

          d. Reasonable attorneys’ fees and costs incurred in filing this action; and

          e. Such other and further relief as this Court deems appropriate and just.


Dated: February __, 2019

                                           Respectfully submitted,

                                           /s/ James X. Bormes
                                           One of Plaintiff’s attorneys


James X. Bormes                             Thomas M. Ryan
Catherine P. Sons                           Law Office of Thomas M. Ryan, P.C.
Law Office of James X. Bormes, P.C.         35 East Wacker Drive
8 South Michigan Avenue                     Suite 650
Suite 2600                                  Chicago, Illinois 60601
Chicago, Illinois 60603                     (312) 726-3400
(312) 201-0575




                                              19
